Cite as 2015 Ark. App. 173

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-364


DELBERT RAYMOND PRICE                             Opinion Delivered   March 11, 2015
                  APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2013-1576-1]

STATE OF ARKANSAS                                 HONORABLE WILLIAM A. STOREY,
                                 APPELLEE         JUDGE

                                                  REBRIEFING ORDERED; MOTION
                                                  TO WITHDRAW DENIED


                              DAVID M. GLOVER, Judge


       Delbert Price was tried by the court as a habitual offender and found guilty of the

offense of theft of a rented vehicle. He was sentenced to thirty years in the Arkansas

Department of Correction, with twenty-four years of the sentence suspended. A notice of

appeal was timely filed. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-

3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals, Price’s counsel has

filed a motion to withdraw, accompanied by an abstract, addendum, and brief, contending

that there are no meritorious grounds for appeal. The clerk of our court mailed a certified

copy of counsel’s motion and brief to Price in accordance with Supreme Court Rule 4-

3(k)(2), informing him of his right to file pro se points for reversal. Price has not filed any

points. We deny the motion to withdraw and return the case to Price’s counsel for
                                 Cite as 2015 Ark. App. 173

rebriefing because the requirements of Anders, supra, and our Rule 4-3(k) have not been

satisfied.

        An attorney attempting to withdraw from a criminal appeal is obligated to list every

adverse ruling and explain how each ruling could provide no meritorious grounds for

reversal. Weaver v. State, 2013 Ark. App. 310. Even a single omission from a no-merit brief

necessarily requires rebriefing. Id. Here, counsel has discussed the denials of his motions for

directed verdict, but he has addressed the remaining adverse rulings by stating, “No other

substantive objections or motions were made at trial.” That is not sufficient. There are

several adverse rulings that were not addressed by counsel in his brief. Substantive or not,

all adverse rulings must be addressed.

        Counsel is directed to file a substituted abstract, brief, and addendum within fifteen

days from the date of this opinion, and, before doing so, we strongly encourage counsel to

carefully review the rules and Anders, supra, to ensure that no other deficiencies exist.

        Rebriefing ordered; motion to withdraw denied.

        VIRDEN and GRUBER, JJ., agree.

        Camille Edmison-Wilhelmi, for appellant.

        No response.




                                              2